DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 28 have been amended.  Claims 1, 3-5, 7, 10-14, 18-21, and 25-28 are pending and under consideration. 

Claim Objections
Claims 1 and 28 are objected to because of the following informalities:  The recitation of “(AA80-(AA81)” rather than “(AA80)-(AA81)”.  Appropriate correction is required.


The rejection of claims 1, 10-13, 18 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Wetzel et al (WO99/60128, reference 85 of the IDS submitted 7/2/2021) is withdrawn in light of the new requirement that AA18 and AA22 are not both wild-type.

The rejection of claims 1, 3, 5, 18, 19 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (WO2005/086751) is withdrawn in light of the new requirement that AA18 and AA22 are not both wild-type.

New Grounds of Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-5, 7, 10-14, 18-21, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1 and 4 have been amended to require that AA18 and AA22 are not both wild-type.  One of skill in the art would understand that this means that AA18 is not “L” when AA22 is “Q” and that AA22 is not Q when AA18 is “L”.  The specification teaches that Garcia et al (WO2019/104092, reference 68 of the IDS submitted 10-29-2021) describes certain Il-2 muteins having modifications including positions 18, 22 and 126, that among other things exhibit diminished binding to CD132 while retaining partial Il-2 activity and thus are useful in the practice of the presently described methods (page 11, paragraph [0022]).  Garcia et al teach the Il-2 muteins having the sequence identifiers of SEQ ID NO: 4-16 and 22. 
 SEQ ID NO:12 of Garcia et al meets the sequence limitations of claims 1 and 28  wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is R and AA130 is S.

AN     BGJ64733   GENESEQ  ED 20211030 UP 20211030
       DED 20190711 Full-text
TI     Interleukin 2 mutein used in sterile pharmaceutical composition,
       catheter, and kit for treating autoimmune disease in individual in need,
       has reduced binding affinity for interleukin 2 receptor g as compared to
       IL-2 polypeptide.
IN     Garcia CK; Majri SS; Glassman CR; Su LL
PA     UNIV LELAND STANFORD JUNIOR (STRD)
LA     English
DT     Patent
PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH

AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 12; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_RER) SEQ ID 12 #2.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcrsiis tlt

SEQ ID NO:22 of Garcia et al meets the sequence limitations of claims 1, 4, 25 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is L; AA81 is R; AA85 is L; AA86 is I; AA89 is I; AA91 is V; AA92 is I; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is K and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Example 4; SEQ ID NO 22; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (WT_REK) SEQ ID 22.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhl rprdlisnin vivlelkgse 
             101 ttfmceyade tativeflnr witfcksiis tlt

 
SEQ ID NO: 22 of Garcia et al is identical to the instant SEQ ID NO:8:
CC PN   WO2019104092-A1.
XX
CC PD   31-MAY-2019.
XX
CC PF   20-NOV-2018; 2018WO-US062122.
XX
PR   21-NOV-2017; 2017US-0589497P.
XX
CC PA   (STRD ) UNIV LELAND STANFORD JUNIOR.
XX
CC PI   Garcia CK,  Majri SS,  Glassman CR,  Su LL;

DR   WPI; 2019-48389R/45.
XX
CC PT   Interleukin 2 mutein used in sterile pharmaceutical composition, 
CC PT   catheter, and kit for treating autoimmune disease in individual in need, 
CC PT   has reduced binding affinity for interleukin 2 receptor g as compared to 
CC PT   IL-2 polypeptide.
XX
CC PS   Example 4; SEQ ID NO 22; 84pp; English.
XX
SQ   Sequence 133 AA;

  Query Match             100.0%;  Score 677;  DB 28;  Length 133;
  Best Local Similarity   100.0%;  
  Matches  132;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PTSSSTKKTQLQLEHLRLDLEMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLEE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PTSSSTKKTQLQLEHLRLDLEMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLEE 61

Qy         61 ELKPLEEVLNLAQSKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNRW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 ELKPLEEVLNLAQSKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNRW 121

Qy        121 ITFCKSIISTLT 132
              ||||||||||||
Db        122 ITFCKSIISTLT 133


SEQ ID NO:16 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is L; AA81 is R; AA85 is L; AA86 is I; AA89 is I; AA91 is V; AA92 is I; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is M and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 8; SEQ ID NO 16; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (WT_REM) SEQ ID 16.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhl rprdlisnin vivlelkgse 
             101 ttfmceyade tativeflnr witfcmsiis tlt

SEQ ID NO:15 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is L; AA81 is R; AA85 is L; AA86 is I; AA89 is I; AA91 is V; AA92 is I; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is H and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 8; SEQ ID NO 15; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (WT_REH) SEQ ID 15.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhl rprdlisnin vivlelkgse 
             101 ttfmceyade tativeflnr witfchsiis tlt
 

SEQ ID NO:14 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein 
AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is S and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 14; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_RES) SEQ ID 14 #1.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 

             101 ttfmceyade tativeflnr witfcssiis tlt

SEQ ID NO: 13 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is R and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 13; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_RER) SEQ ID 13.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcrsiis tlt

SEQ ID NO: 12 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is M and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 12; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_RER) SEQ ID 12 #1.
AI     WO 2018-US62122          20181120
 
SEQ

              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcmsiis tlt

SEQ ID NO: 11 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is M and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 11; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REM) SEQ ID 11.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcmsiis tlt

SEQ ID NO: 10 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is K and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 10; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REK) SEQ ID 10.
AI     WO 2018-US62122          20181120
 

               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcksiis tlt

SEQ ID NO: 9 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is I and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 9; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REI) SEQ ID 9.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
       101 ttfmceyade tativeflnr witfcisiis tlt

SEQ ID NO: 8 of Garcia et al meets the sequence limitations of claims 1, 4 and 28 wherein  AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is H and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 8; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REH) SEQ ID 8.
AI     WO 2018-US62122          20181120

SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfchsiis tlt

SEQ ID NO: 7 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein 
AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is G and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 7; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REG) SEQ ID 7.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcgsiis tlt

SEQ ID NO: 6 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein 
AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is E and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 6; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_REE) SEQ ID 6.
20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfcesiis tlt

SEQ ID NO: 5 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein 
AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is D and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein
PSL    Claim 3; SEQ ID NO 5; 84pp
DESC   Human mature interleukin 2 (IL-2) mutant (H9_RED) SEQ ID 5.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
       101 ttfmceyade tativeflnr witfcdsiis tlt.

SEQ ID NO: 4 of Garcia et al meets the sequence limitations of claims 1 and 28 wherein 
AA1 is A; AA2 is P; AA3 is T; AA4 is S; AA5 is S; AA6 is S; AA7 is T; AA8 is K; AA9 is K; AA18 is R; AA22 is E; AA35 is K; AA38 is R; AA39 is M; AA55 is H; AA69 is V; AA74 is Q; AA80 is F; AA81 is D; AA85 is V; AA86 is V; AA89 is I; AA91 is V; AA92 is F; AA97 is K; AA104 is M; AA109 is D; AA113 is T; AA125 is C; AA126 is C and AA130 is S.

PI     WO 2019104092   A1        20190531
PIT    WOA1 INTERNATIONAL APPLICATION PUBLISHED WITH INTERNATIONAL SEARCH
       REPORT
AI     WO 2018-US62122          20181120
PRAI   US 2017-62589497         20171121 (62)
FS     PROTEIN; PS
OS     2019-48389R [45]
MTY    protein

DESC   Human mature interleukin 2 (IL-2) mutant (H9_REC) SEQ ID 4.
AI     WO 2018-US62122          20181120
 
SEQ
               1 aptssstkkt qlqlehlrld lemilnginn yknpkltrml tfkfympkka 
              51 telkhlqcle eelkpleevl nlaqsknfhf dprdvvsnin vfvlelkgse 
             101 ttfmceyade tativeflnr witfccsiis tlt


Garcia et al teach that the inventive muteins are used in methods of treating autoimmune disease in an individual (page 5, paragraph [0014]) and in methods for preventing the proliferation of potentially inflammatory T cells and/or preventing secretion of IFNγ from CD8+ T cells (page 5, paragraph [0016]).  Garcia et al do not specifically teach that the muteins of the invention are useful in a method of treating cancer.  Garcia et al teach that administration of WT-REH (SEQ ID NO: 15), H9-REH (SEQ ID NO:8) and H9-REM (SEQ ID NO:11) to mice bearing transplanted melanoma tumors resulted in smaller tumor masses in the order of WT-REH ˃ H9-REH ˃ H9-REM relative to administration of the control, PBS, but larger tumor masses relative to the administration of wild-type Il-2 or H9 (SEQ ID NO:2 of Garcia) (see page 8, paragraph [0027] and Figure 7A).  Thus one of skill in the art would reasonably conclude that the Il-2 muteins of Garcia et al possessed highly variant degrees of activity with respect to the ability to decrease a tumor mass in vivo.
The instant specification teaches that the cancers treated by the inventive Il-2 muteins include melanoma (paragraph [00046], page 15, line 1).  The specification provides no teachings regarding the lack or degree of therapeutic effect of particular muteins on the treatment of melanomas or other cancers, such as SEQ ID NO: 11 of Garcia which had a very small effect on the tumor mass in the melanoma tumor model.  Garcia et al do not provide any teachings regarding the ability of the muteins of SEQ ID NO: 4-7, 9, 10, 12-14, 16 and 22, which have sequences encompassed by the instant claims, to provide any efficacy in the treatment of cancer, or exhibit any ability to decrease tumor mass relative to the control in the mouse melanoma model.  The instant specification does not identify Il-2 mutein structures that are common to members of the genus of muteins encompassed by claims 1 and 4 that have a higher expectation of being therapeutically effective against melanoma or other cancers.
Based on the teachings of Garcia regarding the variable attenuated therapeutic effect of the muteins in a cancer tumor model, and the lack of teachings in the instant specification . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 18, 19 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al (WO2019/104092, reference 68 of the IDS submitted 10-29-2021).
Garcia et al disclose the administration of the Il-2 muteins of SEQ ID NO: 8, 11 and 15 to mice bearing transplanted melanoma tumor cells (Figure 7A, and page 8, paragraph [0027]).
Garcia et al disclose that in some embodiments of the methods disclosed herein, the method further includes administering any of the IL-2 muteins or pharmaceutical compositions disclosed herein in combination with an antibody that targets the mutein to a specific cell type (paragraph [0014]) which meets the limitation of administering a supplementary agent to said subject in claim 18 and the antibody as the supplementary agent in claim 19.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 18, 19 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 and 28 of copending Application No. 17/119,923 (reference application). 
Section 804 IIb of the M.P.E.P. states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
In the instant case, the specification of the ‘923 application teaches that the term “suffering from” is typically used in conjunction with a particular disease state such as “suffering from a neoplastic disease” (paragraph [0191]).
n hoIl-2.
The administration of the engineered mammalian cell and an engineered T cell in claims 24 and 25 of the ‘923 application meets the limitation of a supplementary agent in instant claim 18.  The admisntration of a CAR-T cell in claim 26 of the ‘923 application meets the limitation of the supplementary agent which is a CAR-T cell in instant claim 19.  The treatment of a patient suffering from a disease, condition or disorder in claim 24 of the ‘923 application meets the limitation of a method of treating a subject suffering from a neoplastic disease, disorder or condition in instant claims 1 and 28, based on the definition of “suffering from” in the ‘923 specification. The hIL2 ortholog of claim 28 meets the limitation of instant claim 5 requiring that the polypeptide of claim 1 is PEGylated
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘923 application anticipate the instant claims to the extent that the genus of Il-2 orthologs of claim 1 of the ‘923 application encompass polypeptides wherein AA18 and AA22 are not both wild type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All other rejections and/or objections as set forth in the prior Office action are withdrawn in light of applicant’s amendment of claim 1 and 4 requiring that AA18 and AA22 are not both wild type. 

It is noted that during the interview of 12-8-2021, applicant was willing to cancel “H” from the Markush group wherein AA126 is selected from the group consisting of H, M, K, C, D, E, G, I, R and S” in claims 1 and 28 in order to avoid a rejection under 102(a)(1) as being 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643